                Case 1:20-cr-00030-ERK Document 9 Filed 01/24/20 Page 1 of 1 PageID #: 23
                                                   -*«19E;,3g2ap^




                                                   United States District Court
                                                 EASTERN DISTRICT OF NEW YORK
     UNITED STATES OF AMERICA
                                V,
                                                                                 ORDER OF DETENTION PENDING TRIAL
     iv^n                            1^, y^\o                                    Case
                                                                                 Case Number: qgjj dqo C ff
                                                                                      Number: /J



         (I)The defendant is charged with an offense described in 18 U S C 83 H2mri t and h k
              (State or local offense that would have been a federal offense if a  1          convicted of a(federal offense)
                  that is                                     ^                    circumstance giving rise to federal jurisdiction had existed)
                  — a crime of violence as defined in 18 U.S.C. §3156(a)(4).
                                                        sentence is life imprisonment or death




  —"HSnt""                                                               «•=                     .le..p.„di„, r„r.frder.,, or loc.l
  —^                                                                     """                         oNbo      f,o„ i^prl™,
                                                                                            »■ <» -a a. .b., n. co„dib„„«,                   „f

         (I) Tbere is probable cause lo believe ibal ibe defendani hi comrtS m olTen.se
                  11uXr! uT^Trair                                   »'«" X"" « »■>'= is pusscribed in 21 U.S.C S
 ~ ® _^.ill reasonably assure .be appearance of He defendan, a, »■' r-»8 < • > ib«
i^       (I)
         n\      There
                 xk IS a serious risk that the defendant will not appear. Findings (B)
                                                              Alternative

         (2) There is a serious risk that the defendant will endanger the safety of another ■


         I find Ha, ibe credible lesiinony and HHriliiltTnifw                                              ,
convincing evidence that no conditions will reasonably assure defendani s annLrn^r/T J ^preponderance of the evidence/clear and
     ^'defendant lacks substantial ties to the community.                     ar,ce/the safety ofthe community because
         defendant is not a U.S. citizen and an illegal alien.
      ^..defend^t has no stable history of employment.
      .^odefendant presented no credible sureties to assure his appearance.
           _ but leave is granted to reopen and present a bail narlpaop in .kn




      Tkn A t A                                             ■ Directions Regarding Detention

shall be afforded a reasonable opponunil, for privaie coosubaiion wiib defense cooLT o'niS 'r                   ^                      *"""
of an attorney for the Government, the person in charge of the corrections facilltv «t.all a r    ,k            °     United States or on request
the purpose ofkn appearance in'connection with a cl^rt
                   a-       1
                ' f y^f ,20 I
                                                                            S/Cheryl L. Pollak
Dated:
               Brooklyn. New York"^
                                                                                     UNITED STA TES MAGISTRA TE JUDGE
